Reasons for Allowance

	Claims 17-33 are allowed.
	Independent claim 17 now recites “wherein different image points of the motif are shifted by differently large shift ranges through tilting, each shift range being defined as the length of the distance by which an image point moves in”, which is not anticipated or obvious over the cited prior art.   Fuhse ‘522 discloses a similar invention, however only the direction of the shifts in two points is different.  The amended subject matter, which was also discussed in the Interview (02/23/22) differentiates from the best prior art.
	Claim 33 is new and largely claims the same allowable subject matter as discussed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637